March 17, 1993        [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                        

No. 92-2088

                 BIENVENIDO GONZALEZ-GARCIA,

                    Plaintiff, Appellant,

                              v.

           SECRETARY OF HEALTH AND HUMAN SERVICES,

                     Defendant, Appellee.

                                        

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

       [Hon. Gilberto Gierbolini, U.S. District Judge]
                                                     

                                        

                            Before

                    Selya, Cyr and Boudin,
                       Circuit Judges.
                                     

                                        

   Raymond Rivera Esteves and Juan A. Hernandez Rivera on brief
                                                      
for appellant.
   Daniel F.  Lopez Romo, United States  Attorney, Jose Vazquez
                                                               
Garcia, Assistant U.S.  Attorney, and Paul Germanotta,  Assistant
                                                   
Regional  Counsel, Dept. of Health & Human Services, on brief for
appellee.

                                        

                                        

     Per Curiam.  Claimant Bienvenido Gonzalez Garcia applied
               

for  Social Security disability benefits on May 24, 1989.  He

alleged an onset  date of April 15, 1988 and  claimed that he

had  a back condition and a mental impairment.  After holding

a  hearing,  an administrative  law  judge  (ALJ) found  that

claimant  was  not  entitled  to disability  benefits.    The

Appeals Council  denied claimant's  request for review.   The

district  court  affirmed the  Secretary's decision  and this

appeal ensued.

                              I.
                                

     Claimant was injured  at work  when he tried  to lift  a

steel  beam.  He sought treatment at the State Insurance Fund

(SIF) for back pain.   According to claimant, he was  given a

course  of physical therapy which left him feeling worse.  At

some point, he tried to resume work but could not  because of

the pain.  All of his  past jobs involved heavy lifting  with

frequent bending  and stooping.   Since his  injury, claimant

states that he cannot  sit, stand or  walk for any length  of

time  and he is constantly changing position.  He cannot bend

or stoop.   He cannot  lift objects weighing  more than  five

pounds.

     As for his daily  activities, claimant testified that he

could not take care of his personal needs; his wife helps him

to bathe  and dress.  He  does not leave the  house except to

visit his father.  Sometimes he watches television or listens

                             -2-

to the radio.  He cannot help with household  chores and does

not drive.  During the day, he sits or stands on the balcony;

he never walks.

     Claimant described  his pain  as constant; it  starts in

his  lower back and spreads to his buttocks, thighs, legs and

feet.  He also complained of "palpitations" in his bones.  He

does  not sleep well due to the  pain and cramps in his legs.

In addition to his  back pain, he suffers from  headaches and

nosebleeds.   He takes medication which relieves the pain for

about two hours.

     Claimant also takes medication for a dysthymic disorder.

He  stated that  he hears  voices calling  his name  and sees

shadows.   He is  irritable and  noises bother him.   He  has

problems relating to people and prefers  to be alone.  He has

received sporadic  therapy for  this impairment at  the local

mental health center.

                             II.
                                

     The  ALJ  determined   that  claimant  has   a  possible

herniated disc at L5-S1, back pain  and an affective disorder

which alone or in combination did not meet  the listings.  He

credited claimant's  allegations of  pain to the  extent that

claimant  was  precluded  from  engaging in  strenuous  work-

related activities.  Nonetheless, the ALJ found that claimant

retained the  residual functional capacity  (RFC) to  perform

the exertional requirements of work except to the extent that

                             -3-

claimant could not lift over ten pounds.  Also,  he could not

sit, stand  or walk  for over  one hour at  a time;  however,

claimant could perform each of these activities for up to six

hours  per eight-hour workday.  He could stoop and kneel only

occasionally.  Aside from these limits, claimant retained the

capacity to perform the full range of sedentary work.  

     The  ALJ determined that Rule  201.25 of Table  1 of the

Medical-Vocational Guidelines, 20 C.F.R. Part  404, Subpt. P,

App.  2 (1992) (the "Grid"),  would direct a  finding of "not

disabled"  for  a  person  such  as  claimant  --  a  younger

individual  with  a  limited  education (7th  grade)  and  no

transferable work skills. Because claimant's capacity for the

full  range of  sedentary  work had  not been  "significantly

compromised" by  his nonexertional limits, the  ALJ used Rule

201.25  as a  framework  to conclude  that  claimant was  not

disabled.   In  so finding,  the ALJ  stated  that claimant's

mental   impairment  did   not   impose  "more   than  slight

limitations   in  those  areas  considered  relevant  to  the

capacity to perform work-related activities."

                             III.
                                 

     On  appeal, claimant  essentially argues  that his  back

condition prevents him from  engaging in even sedentary work.

He also  avers that the ALJ erred in applying the Grid on the

ground  that his  nonexertional impairments  -- pain  and his

emotional condition  -- significantly  limit  his ability  to

                             -4-

perform the full range  of sedentary work.  We  address these

issues separately.

     A.  Back Condition
                       

     The record contains conflicting evidence  concerning the

effect   of  claimant's   back   problem   on  his   physical

capabilities.   X-ray  results  showed a  20  to  25  percent

narrowing of the disc space at L5-S1, suggestive of a bulging

or  herniated disc.   Also,  a C-T  scan revealed  a possible

bulging  or herniated disc at L4-L5 with a slight swelling of

the left nerve root.

     Over the course of his  treatment at the State Insurance

Fund, claimant's condition varied.  For example, on September

30 and October 13, 1988, claimant exhibited persistent lumbar

muscle  spasm  and  limited  range  of  motion.   However,  a

November   2,  1988  special   medical  report   stated  that

claimant's back was well  and there was no muscle spasm.   In

addition,  claimant's range  of motion  was normal  and there

were  no neurological  deficits.   The report  concluded that

claimant could perform  light work and should be  referred to

vocational  rehabilitation.    Although   claimant  exhibited

marked limitation in the movement of his trunk on November 7,

1988,  there  still  was  no  significant  muscle  spasm  and

claimant could  walk without  difficulty.  When  claimant was

discharged  from  the SIF  in  April 1989,  he  had residuals

                             -5-

consisting of slight spasm of the para-vertebral muscles with

slight limitation of movement of the trunk in all directions.

Claimant refused a referral to vocational rehabilitation.

     A  neurological  evaluation   performed  in  July   1989

revealed no evidence of  paravertebral muscle spasms or motor

atrophy;  there was  normal  strength in  all muscles  and no

motor reflex  or sensory  disturbances.  Claimant's  gait and

posture  were normal.   He  refused to  bend his  spine.   In

January  1990, claimant  was again  examined by  a consulting

neurologist.   At this time,  claimant could not  walk on his

heels  or toes, exhibited some  weakness of the  left toe and

had  spasm in his paravertebral muscles.  His range of motion

was limited.1

     A nonexamining physician completed an RFC form in August

1989.   This form reveals  that claimant can  frequently lift

and  carry up  to ten  pounds and  occasionally can  lift and

carry twenty  pounds.   He  can only  occasionally stoop  and

crawl.   His  disc pathology  limits his  ability to  use his

lower extremities to  push and  pull.  However,  he can  sit,

stand and walk for up to six hours per work day. 

     The medical  findings outlined  above amply  support the

conclusion  that claimant  retained the  ability to  meet the

                    

1.  Neither  of these physicians  filled out  RFC assessments
despite the  requirement in  the regulations that  a complete
consultative examination  should include such  findings.  See
                                                             
20 C.F.R.   404.1519n(c)(6).

                             -6-

exertional  demands  of sedentary  work.    Muscle spasm  and

limits  in range  of  motion were  not consistently  present.

Further, claimant rarely exhibited any neurological or  motor

deficits.     Finally,  the  RFC  assessment  indicates  that

claimant's disc  problems would not prevent  him from working

at  the  sedentary  level.     Because  "a  reasonable  mind,

reviewing the evidence in the record as a whole, could accept

it as adequate to support his conclusion," we must uphold the

Secretary's factual  determinations.  Rodriguez  v. Secretary
                                                             

of Health and  Human Services,  647 F.2d 218,  222 (1st  Cir.
                             

1981).

     B.  Nonexertional Impairments
                                  

     Next,  claimant alleges  that the  ALJ did  not properly

credit his  complaints of totally  disabling pain.   We agree

that there exists an  objective medical impairment -- bulging

or  herniated discs at L4-L5 and L5-S1 -- that can reasonably

be expected to cause pain.  See  Avery v. Secretary of Health
                                                             

and   Human  Services,   797   F.2d  19   (1st  Cir.   1986).
                     

Nonetheless, as  described above,  the dearth of  evidence of

motor, sensory or strength  deficits conflicts with the level

of pain  claimant alleges.  Further,  claimant testified that

medication  relieved the pain for  up to two  hours.  Because

the ALJ diligently considered  the factors outlined in Avery,
                                                            

we find that his decision concerning the level  of claimant's

                             -7-

pain is supported by substantial record  evidence and did not

preclude reliance on the Grid.2

     Claimant's mental impairment presents a closer question.

Absent  significant  nonexertional   limitations,  the   Grid

provides a  "streamlined" method  by which the  Secretary can

sustain  his burden of proof  at step five  of the sequential

evaluation  process.  Ortiz v.  Secretary of Health and Human
                                                             

Services,  890 F.2d 520,  524 (1st  Cir. 1989)  (per curiam);
        

Sherwin v. Secretary of  Health and Human Services, 685  F.2d
                                                  

1,  2 (1st  Cir. 1982),  cert. denied,  461 U.S.  958 (1983).
                                     

However, where  a claimant has a  nonexertional impairment in

addition to an exertional limit,  the Grid may not accurately

reflect  the  availability  of  jobs such  a  claimant  could

perform.   Ortiz,  890 F.2d  at 524;  Gagnon v.  Secretary of
                                                             

Health  and Human Services, 666  F.2d 662, 665  n.6 (1st Cir.
                          

1981).

     The decision  to  rely on  the  Grid in  this  situation

depends   upon   whether    claimant's   mental    impairment

"significantly  affects  [his]  ability to  perform  the full

range  of  jobs"  at  the sedentary  level.    See    Lugo v.
                                                          

                    

2.  We also note that  claimant's limitations in stooping and
crawling -- nonexertional impairments -- do not significantly
limit his access to  the full range of  sedentary work.   See
                                                             
Social  Security   Ruling  85-15  (to  meet  requirements  of
sedentary  work,  an  individual  would need  to  stoop  only
occasionally  and would  rarely  be required  to crawl);  cf.
                                                             
Frustaglia  v. Secretary  of Health  and Human  Services, 829
                                                        
F.2d 192, 195 (1st Cir. 1987) (per curiam).

                             -8-

Secretary  of Health and Human Services, 794 F.2d 14, 17 (1st
                                       

Cir. 1986)  (per curiam);  Ortiz, 890  F.2d at 524.   If  the
                                

occupational   base   is   significantly  limited   by   this

impairment, the Secretary  erred in using  the Grid to  carry

his  burden at step five.   See  Ortiz, 890  F.2d at 524.  In
                                      

such  a case, the testimony of  a vocational expert generally

would have been required.  Id.
                             

     Here, the  ALJ  essentially determined  that  claimant's

emotional condition  was not severe and thus, did not impinge

on  claimant's  ability  to  engage  in  the  full  range  of

sedentary,  unskilled work.   There are two  distinct sets of

mental capabilities which are required for the performance of

unskilled work.  Id. at 526; Social Security Ruling (SSR) 85-
                    

15.  These are  (1) the intellectual ability to  perform such

work and (2) the ability to cope with the demands of the work

environment per se.  Id.
                       

     As  for the first category  -- the ability  to carry out

simple instructions,  respond to  supervision  and cope  with

coworkers -- we believe that there  is sufficient evidence to

support  the  ALJ's  conclusion  that   claimant's  dysthymic

disorder  did not  significantly impair  his functioning.   A

consultative examination performed  by a psychiatrist in  May

1990  indicates  that  claimant  was  coherent, relevant,  in

contact with  reality and  completely oriented.   His thought

processes  were  organized  and  there  was  no  evidence  of

                             -9-

delusions  or  hallucinations.     His  memory  was   intact.

Although  his  attention,  concentration  and  retention were

"slightly diminished," claimant's judgment and reasoning were

not impaired.   The  psychiatrist diagnosed a  mild dysthymic

disorder; claimant's prognosis was fair.   

     This   psychiatrist   also   completed  a   mental   RFC

assessment.    He  indicated  that  claimant's  abilities  to

maintain attention and to  understand, remember and carry out

both complex  and detailed job  instructions were good.   His

capacity to deal with simple instructions  was unlimited.  He

also was rated as having good abilities in the areas of using

judgment, interacting with supervisors, relating to coworkers

and functioning independently.

     The second  category includes  the ability to  remain in

the workplace the entire day and to attend work regularly and

punctually.   In  this  area, claimant  was  rated  as  being

capable of demonstrating responsibility, relating predictably

in social  situations and  behaving in an  emotionally stable

manner.   However, his ability to deal with "work stress" was

only  fair.  Fair  is defined on  the RFC  form as "seriously

limited but not precluded."

     Given the evidence anent claimant's  limited capacity to

deal with "work stress," his  mental impairment might well be

                             -10-

deemed of some  severity.3   But, we believe  that the  ALJ's

reliance  on  the  Grid  in  this  particular  situation  was

nevertheless appropriate  (although by no  means inevitable).

See Ortiz, 890 F.2d at 524 (explaining that claimant's mental
         

impairment,  even if  severe,  is  not  considered  disabling

unless it has eroded the occupational base for the full range

of  sedentary, unskilled work).   Aside from the finding that

claimant was  seriously limited  in his capacity  to confront

the  stress of  work in  general, the  examining psychiatrist
                                

concluded  that claimant's  abilities  in the  more  specific

areas  of dealing  with the  work environment  -- maintaining

concentration,  being reliable,  behaving  in an  emotionally

stable manner  and accepting supervision -- were  good.  Also

significant is  the fact  that claimant's situation  does not

place him  anywhere near  the dividing line  between disabled

and not disabled under  Table 1 of the Grid.  See id. at 527-
                                                     

28.

     For the foregoing reasons,  the judgment of the district

court is affirmed. 
                 

                    

3.  An impairment is not severe only when it has no more than
"a minimal effect on the person's .  . . mental ability . . .
to perform basic work activities."  SSR 85-28.

                             -11-